                       Case 4:19-cv-03738-JST Document 25 Filed 08/22/19 Page 1 of 6


            1    GIBSON, DUNN & CRUTCHER LLP
                 ORIN S. SNYDER (admitted pro hac vice)
            2      osnyder@gibsondunn.com
                 ALEXANDER H. SOUTHWELL (admitted pro hac vice)
            3      asouthwell@gibsondunn.com
                 200 Park Avenue
            4    New York, NY 10166-0193
                 Telephone: 212.351.4000
            5    Facsimile: 212.351.4035
            6    GIBSON, DUNN & CRUTCHER LLP
                 ETHAN D. DETTMER, SBN 196046
            7      edettmer@gibsondunn.com
                 KIM DO, SBN 324131
            8      kdo@gibsondunn.com
                 555 Mission Street, Suite 3000
            9    San Francisco, CA 94105-0921
                 Telephone: 415.393.8200
          10     Facsimile: 415.393.8306
          11     Attorneys for Facebook, Inc.
          12                                    UNITED STATES DISTRICT COURT

          13                                NORTHERN DISTRICT OF CALIFORNIA

          14                                        SAN FRANCISCO DIVISION

          15     FACEBOOK, INC., a Delaware corporation,               CASE NO. 3:19-cv-03738-JST
          16                           Plaintiff,                      PLAINTIFF FACEBOOK, INC.’S
                                                                       OBJECTION TO REPLY EVIDENCE AND
          17            v.                                             ARGUMENT
          18     RANKWAVE CO., LTD., a South Korean                    Hearing:
                 corporation,                                          Date:      September 18, 2019
          19                                                           Time:      2:00 p.m.
                                       Defendant.                      Place:     Oakland, Courtroom 6, 2nd Floor
          20                                                           Judge:     Honorable Jon S. Tigar
          21                                                           Complaint Filed: May 10, 2019
                                                                       Complaint Removed: June 27, 2019
          22

          23     TO THE HONORABLE JON S. TIGAR, UNITED STATES DISTRICT JUDGE, AND TO
          24     COUNSEL OF RECORD FOR DEFENDANT:
          25            Pursuant to Local Rule 7-3(d)(1), Plaintiff Facebook, Inc., objects to the improper new evidence
          26     and arguments that Defendant Rankwave Co., Ltd., submitted with its reply brief in support of its
          27     motion to dismiss. See Reply Br., ECF No. 23. The Court should disregard the new evidence and
          28     arguments, all of which were available when Rankwave filed its motion to dismiss.

Gibson, Dunn &                                                     1
Crutcher LLP
                             FACEBOOK, INC.’S OBJECTION TO REPLY EVIDENCE – CASE NO. 3:19-CV-03738-JST
                        Case 4:19-cv-03738-JST Document 25 Filed 08/22/19 Page 2 of 6


            1                                                BACKGROUND
            2           Facebook’s brief opposing Rankwave’s motion to dismiss highlighted several deficiencies with
            3    the motion. For example, on the issue of forum non conveniens, Facebook explained that Rankwave
            4    did not meet its burden of making “a clear showing of facts” that “an adequate alternative forum exists.”
            5    Opp’n to Mot. to Dismiss 18, ECF No. 15 (“Opp’n”) (quotation marks omitted). “In fact,” Facebook
            6    continued, “Rankwave ignore[d] this part of its burden” and “present[ed] no evidence suggesting that
            7    a South Korean court would offer Facebook an adequate remedy.” Id. at 19. Moreover, insofar as “the
            8    private interest factors are . . . relevant to the forum non conveniens analysis,” those factors weigh in
            9    favor of this forum because “Rankwave has not . . . even tried” to meet its burden of showing
          10     inconvenience to witnesses: “It has not named a single witness, let alone described his or her location,
          11     expected testimony, and relevance.” Id. at 21-22.
          12            Rankwave attempts to fill these voids by improperly presenting new evidence and arguments
          13     in its reply papers that the Court should disregard. Specifically, Rankwave submits the declaration of
          14     a new witness, Kyunghoon Lee, to make the new argument that “Korea will provide an adequate
          15     remedy to Facebook for its claims.” Reply Br. 13, ECF No. 23 (citing Lee Reply Decl. ¶¶ 2-9, ECF
          16     No. 23-3). Rankwave also submits a new declaration from Chang Kyu Park, which for the first time
          17     identifies three witnesses who reside in Korea. See Park Reply Decl. ¶ 9, ECF No. 23-2.
          18            In addition, Rankwave’s reply brief uses the Lee Reply Declaration to argue for the first time
          19     that it “would violate Korean law” if the forum-selection clause in Facebook’s Terms of Service
          20     (“Terms”) required “Korean users to defend lawsuits filed by Facebook in California.” Reply Br. 3 n.4
          21     (citing Lee Reply Decl. ¶¶ 11-17). But in its motion to dismiss, Rankwave argued only that this case
          22     falls outside the scope of the forum-selection clause and said nothing about its validity or enforceability.
          23                                                   ARGUMENT
          24            “It is well accepted that raising new issues and submission of new facts in a reply brief is
          25     improper.” In re LDK Solar Sec. Litig., 2008 WL 4369987, at *12 (N.D. Cal. Sept. 24, 2008) (quotation
          26     marks omitted). This Court therefore “does not consider new facts or argument made for the first time
          27     in a reply brief.” TPK Touch Sols., Inc v. Wintek Electro-Optics Corp., 2013 WL 5289015, at *4 (N.D.
          28     Cal. Sept. 18, 2013) (Tigar, J.); see also World Lebanese Cultural Union, Inc. v. World Lebanese

Gibson, Dunn &                                                        2
Crutcher LLP
                            FACEBOOK, INC.’S OBJECTION TO REPLY EVIDENCE – CASE NO. 3:19-CV-03738-JST
                        Case 4:19-cv-03738-JST Document 25 Filed 08/22/19 Page 3 of 6


            1    Cultural Union of N.Y., Inc., 2011 WL 5118525, at *6 n.3 (N.D. Cal. Oct. 28, 2011) (“New evidence

            2    or analysis presented for the first time in a reply . . . will not be considered.” (citing cases)).

            3            In Willner v. Manpower Inc., 2013 WL 3339443 (N.D. Cal. July 1, 2013) (Tigar, J.), for

            4    example, this Court sustained an objection to new “arguments and facts” offered for the first time in a

            5    reply brief, “disregard[ing] the arguments and facts . . . for the purpose of resolving th[e] motion.” Id.

            6    at *3. Likewise, in Sheets v. F. Hoffmann-La Roche Ltd., 2018 WL 6428460 (N.D. Cal. Dec. 7, 2018)

            7    (Tigar, J.), this Court sustained an objection to “new evidence on reply” and thus did “not consider the

            8    exhibits attached to [the] reply.” Id. at *2 n.2. And in Hennighan v. Insphere Ins. Sols., Inc., 2013 WL

            9    1758934 (N.D. Cal. Apr. 24, 2013) (Tigar, J.), this Court “decline[d] to consider” an argument raised

          10     “for the first time in [a] reply brief,” explaining that “[i]t is improper for a moving party to

          11     introduce new facts or different legal arguments in the reply brief than those presented in the moving

          12     papers.” Id. at *3 n.4 (quotation marks omitted); see also Lil’ Man In The Boat, Inc. v. City & Cty. of

          13     San Francisco, 2017 WL 3129913, at *8 n.12 (N.D. Cal. July 24, 2017) (Tigar, J.); Todd v. Tempur-

          14     Sealy Int’l, Inc., 2017 WL 2833997, at *4 n.7 (N.D. Cal. June 30, 2017) (Tigar, J.).

          15             The Court should apply the same rule here and disregard all newly submitted evidence and

          16     arguments in Rankwave’s reply papers, including evidence and arguments about:

          17                the purported “remedies” available under Korean law, including paragraphs 3-8 of
                             the Lee Reply Declaration and lines 21-23 on page 13 of the reply brief;
          18                whether Korea is a fair and efficient forum to resolve contract and other commercial
                             disputes, including paragraphs 9-10 of the Lee Reply Declaration and Exhibit A
          19                 attached thereto;
          20                whether construing the forum-selection clause in the Terms as requiring Rankwave
                             to litigate this suit in this forum would “violate Korean law,” including paragraphs
          21                 11-17 and Exhibit B of the Lee Reply Declaration, footnote 4 on page 3 of the reply
                             brief, and the overlapping paragraph on pages 4 and 5 of the reply brief; and
          22                the names of three witnesses who purportedly reside in Korea, including paragraph 9
                             of the Park Reply Declaration.
          23
                 This new evidence and argument—nearly 100 pages total—is “improper” because it “was available to
          24
                 [Rankwave] prior to filing its motion.” Cont’l W. Ins. Co. v. Lexington Ins. Co., 2010 WL 1959716, at
          25
                 *5 (W.D. Wash. May 14, 2010) (striking new evidence submitted with reply brief); see also Azzarello
          26
                 v. Navagility, LLC, 2008 WL 4614667, at *1 n.1 (N.D. Cal. Oct. 16, 2008) (sustaining objection to a
          27
                 supplemental declaration filed on reply that “introduces new facts and gives rise to new legal issues”).
          28

Gibson, Dunn &
Crutcher LLP                                                           3
                             FACEBOOK, INC.’S OBJECTION TO REPLY EVIDENCE – CASE NO. 3:19-CV-03738-JST
                        Case 4:19-cv-03738-JST Document 25 Filed 08/22/19 Page 4 of 6


            1           Rankwave should have presented this evidence and these arguments in its moving papers. The

            2    case law makes clear that the party moving to dismiss on grounds of forum non conveniens must

            3    establish an adequate alternative forum, including that the alternative forum offers the plaintiff a

            4    satisfactory remedy. See Opp’n 19-20 (citing cases). The case law also makes clear that, “to

            5    ‘establish[ ] inconvenience to witnesses, the moving party must name the witnesses, state their location,

            6    and explain their testimony and its relevance.’” Id. at 21-22 (quoting Costco Wholesale Corp. v. Liberty

            7    Mut. Ins. Co., 472 F. Supp. 2d 1183, 1193 (S.D. Cal. 2007)). That Rankwave failed to address these

            8    burdens in its moving papers does not excuse its “belated attempt to cure the[ ] defects” now. Single

            9    Touch Interactive, Inc. v. Zoove Corp., 2013 WL 3802805, at *1 n.2 (N.D. Cal. July 17, 2013)

          10     (sustaining objection to new declaration offered on reply).

          11            Rankwave likewise should and could have offered in its moving papers evidence or arguments

          12     challenging the validity of the forum-selection clause in the Terms. The complaint gave Rankwave

          13     notice of Facebook’s position that the Court “has personal jurisdiction over Rankwave because

          14     Rankwave . . . agreed to Facebook’s Terms of Service” and, therefore, “agreed to submit to the personal

          15     jurisdiction of this Court.” Compl. ¶ 8, ECF No. 1-1. Although Rankwave’s motion mistakenly relied

          16     on a version of the Terms that users in the United States accept, Rankwave nevertheless knew at the

          17     time of its motion that Facebook takes the position that the Terms require Rankwave to litigate this

          18     dispute in this Court. Rankwave could and should have argued in its moving papers that Facebook’s

          19     position “violate[s] Korean law” or otherwise renders the forum-selection clause invalid. Reply Br. 3

          20     n.4. But having not argued that in its opening brief, Rankwave waived that argument and is barred

          21     from raising it in reply. See Cal. Writer’s Club v. Sonders, 2011 WL 4595020, at *13 (N.D. Cal. Oct.

          22     3, 2011) (“[I]t is well-established that arguments raised for the first time in a reply brief are not to be

          23     considered in deciding a motion.”); see also In re Cathode Ray Tube (CRT) Antitrust Litig., 2013 WL

          24     6502170, at *1 n.1 (N.D. Cal. Dec. 11, 2013) (sustaining objection to newly submitted declarations

          25     containing evidence the movant “knew . . . was pertinent to this dispute”).

          26            Allowing Rankwave to offer its new evidence and arguments in its reply papers would unfairly

          27     prejudice Facebook. Indeed, Facebook’s opposition brief relied on Rankwave’s failure to address

          28     whether Korean law offers an adequate remedy, see Opp’n 19-20, and its failure to identify any

Gibson, Dunn &
Crutcher LLP                                                         4
                            FACEBOOK, INC.’S OBJECTION TO REPLY EVIDENCE – CASE NO. 3:19-CV-03738-JST
                        Case 4:19-cv-03738-JST Document 25 Filed 08/22/19 Page 5 of 6


            1    witnesses, see id. at 21-22.      Likewise, because Rankwave’s motion did “not argue that the

            2    forum-selection clause in the Terms is unjust, invalid, or nonbinding,” Facebook’s opposition brief

            3    focused solely on Rankwave’s argument “that this case falls outside the clause’s scope.” Id. at 13.

            4           Perhaps expecting that its new evidence and arguments would draw an objection, Rankwave’s

            5    reply brief asserts that the “Court may properly consider” declarations submitted with a reply brief.

            6    Reply Br. 13 n.8. That misses the point. Facebook does not object to the declarations insofar as they

            7    dispute evidence that Facebook presented with its opposition brief.1 Instead, Facebook objects because

            8    Rankwave is trying to use the declarations to introduce new evidence and to support new arguments

            9    that were available—but not offered—when Rankwave moved to dismiss. The authorities that

          10     Rankwave cites are inapposite, see id., because they merely recognize that a party may include

          11     declarations with reply papers, not that such declarations are an open invitation for movants to sandbag

          12     opponents with evidence and arguments that could have been included in the moving papers.

          13            Finally, the Court should disregard paragraphs 11-17 and Exhibit B of the Lee Reply

          14     Declaration for the independent reason that they contain improper legal argument about the purported

          15     invalidity of the forum-selection clause under Korean law. This multi-page argument is a transparent

          16     attempt to use the declaration as “an impermissible end-run around the page limit[ ]” for reply briefs.

          17     Juarez v. Jani-King of Cal., Inc., 2010 WL 3766649, at *2 (N.D. Cal. Sept. 24, 2010). Using a

          18     declaration—from an attorney, no less—to make a legal argument also violates Local Rule 7-5(b),

          19     which provides that declarations “may contain only facts” and “must avoid conclusions and argument.”

          20     District courts routinely strike “portions of declarations, as well as entire declarations where,” as here,

          21     they “contain[ ] improper argument that should have been included in a memorandum of points and

          22     authorities, rather than a declaration.” Fuchs v. State Farm Gen. Ins. Co., 2017 WL 4679272, at *2-3

          23     (C.D. Cal. Mar. 6, 2017) (citing cases).

          24                                                 CONCLUSION

          25            The Court should strike and/or disregard the newly submitted evidence and arguments

          26     submitted with Rankwave’s reply brief.

          27
                 1
                   At this stage of proceedings, however, all “[c]onflicts between parties over statements contained in
          28     affidavits must be resolved in the plaintiff’s favor” for purposes of resolving Rankwave’s objection to
                 personal jurisdiction. Dole Food Co. v. Watts, 303 F.3d 1104, 1108 (9th Cir. 2002); see Opp’n 4-5.
Gibson, Dunn &
Crutcher LLP                                                         5
                            FACEBOOK, INC.’S OBJECTION TO REPLY EVIDENCE – CASE NO. 3:19-CV-03738-JST
                       Case 4:19-cv-03738-JST Document 25 Filed 08/22/19 Page 6 of 6


            1    Dated: August 22, 2019

            2                                            GIBSON, DUNN & CRUTCHER LLP

            3
                                                         By: /s/ Ethan D. Dettmer
            4                                                Ethan D. Dettmer

            5                                                 Attorney for Facebook, Inc.

            6

            7

            8

            9

          10

          11

          12

          13

          14

          15

          16

          17

          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28

Gibson, Dunn &
Crutcher LLP                                                 6
                          FACEBOOK, INC.’S OBJECTION TO REPLY EVIDENCE – CASE NO. 3:19-CV-03738-JST
